DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2021 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 03/25/2021, is acknowledged. Claim 7 is amended. Claim 8 is canceled. Claims 26 – 31 are newly entered. Claims 7, 9 – 11, 15, and 21 – 31 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.








Claims 7, 9 – 11, 15, and 21 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/119283 (“Karabin”; of record) in view of “Wear behavior and microstructure of hypereutectic Al-Si alloys prepared by selective laser melting”, 2016. Applied Surface Science, Vol 378, pp 142-149 (“Kang”), “Effect of iron addition on microstructure, mechanical and magnetic properties of Al-matrix composite produced by powder metallurgy route”, 2015. Trans. Nonferrous Met. Soc. China, Vol 25, pp 46-53 (“Fathy”; of record) and US 2011/0014494 (“Matsumoto”; of record).
Regarding claim 7, Karabin teaches a method of manufacturing a three-dimensional aluminum alloy part ([003], L 1-2), the method comprising: (a) providing an aluminum alloy powder feed material ([004], L 10-12); (b) distributing a layer of the powder feed material over a substrate ([004], L 10-13); (c) scanning selective regions of the layer of the powder feed material with a high-energy laser or other energy source to form a pool of molten aluminum alloy material therein, the selective regions of the layer of the powder feed material corresponding to a cross-section of an aluminum alloy part being formed ([004], L 15-17); (d) terminating the laser or electron beam to cool and solidify the pool of molten aluminum alloy material into a solid layer of fused aluminum alloy material ([004], L 18-19); and (e) sequentially repeating steps (b) through (d) to form an aluminum alloy part made up of a plurality of solid layers of fused aluminum alloy material ([004], L 22-25).
Further, Karabin teaches that after termination of the laser or other energy source, the pool of molten aluminum alloy material is cooled at a rate in the range of at least 10,000°C per second ([004], L 20-21). The Examiner asserts that this rate is equivalent to at least 104 K/s.
prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the cooling rate taught by Karabin (at least 104 K/s) encompasses the claimed cooling rate of the instant claim (104 – 106 K/s).
Further, Karabin teaches that each of the solid layers of fused aluminum alloy material in the aluminum alloy part includes a continuous aluminum matrix phase that exhibits a polycrystalline structure and predominantly includes a plurality of equiaxed grains ([0047], L 8-14).
Further, Karabin teaches that each particle of the aluminum alloy powder feed material comprises 0.5-25 wt% silicon and 1.0-24 wt% copper ([0024], L 2-4).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the silicon and copper content taught by Karabin (0.5-25 wt% Si, 1.0-24 wt% Cu) each encompass the claimed silicon and copper content of the instant claim (19-21 wt% Si, 3.5-4.1 wt% Cu).
Moreover, the Examiner notes that any aluminum alloy powder feed material containing greater than 12-13 wt% Si would be considered by an ordinarily skilled artisan to exhibit a hypereutectic composition (see Fig. 1 of the Instant Application showing the Al-Si phase diagram, for example). As Karabin explicitly teaches a Si content range which includes 13-25 wt% Si, such a hypereutectic composition is without any doubt covered under the disclosure of Karabin.
Additionally, Kang teaches that SLM methods (such as that disclosed in [004] of Karabin), when conducted to form hyper-eutectic Al-Si alloys, result in products having a better wear resistance than that of hot extruded classical hypereutectic Al-Si alloys, due to the very-fine 
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Kang into Karabin, and process a hyper-eutectic alloy by a SLM method such as that disclosed by Karabin. Hyper-eutectic Al-Si alloys formed through SLM methods result in superior wear resistance to hyper-eutectic Al-Si alloys formed by conventional methods, due to the fine microstructures obtained via the SLM process, and there is great potential in forming high performance hypereutectic Al-Si alloys with controlled microstructure and mechanical properties.
Karabin does not explicitly teach that each particle of the aluminum alloy powder feed material also comprises, by weight: greater than 0% magnesium and less than 2% magnesium, greater than 0% iron and less than 9% iron, and greater than 0% manganese and less than 5% manganese, and wherein the solid phase particles comprise iron-containing intermetallic particles.
Fathy teaches the addition of iron to aluminum matrix products produced through powder metallurgical methods (P 47, C 1, Par 1, L 2-7). Fathy teaches the inclusion of 0-15 wt% Fe (P 47, C 1, Par 1, L 2-4). Further, Fathy teaches that alloying  Al  with  Fe  increases  its  high  temperature  strength  due  to  dispersion  of  second-phase  particles (P 46, C 2, Par 2, L 5-7; see Fig. 5(a)-5(c)), as well as increasing hardness (P 50, C 2, Par 1, L 5-8; Fig. 8), and compressive strength (P 51, C 1, Par 2, L 1-3; Fig. 9).
It would have been obvious to an ordinarily skilled artisan to alloy add 0-15 wt% Fe to the aluminum alloy powder feed taught by Karabin. Alloying  Al  with  Fe  increases  its  high  temperature  strength  due  to  dispersion  of  second-phase  particles, as well as increases hardness, and compressive strength.

It would have been obvious to an ordinarily skilled artisan to incorporate both Mn in an amount of 0.2-1.4 mass% and Mg in an amount of 0.5 mass% or less into the aluminum alloy powder feed. This inclusion of manganese improves distribution of intermetallic compounds such as the regulated dispersed particles in an aluminum alloy product, improves strength without reducing the corrosion resistance, has an effect of reducing the crystal grain size, and enhances the vibration fatigue resistance and the fatigue fracture resistance to the fatigue such that crack initiation due to fatigue fracture is predominant, whereas the inclusion of magnesium enhances the strength of the aluminum alloy.
The Examiner notes that Matsumoto teaches inclusion of manganese and magnesium in an amount represented in mass%. An ordinarily skilled artisan would be capable of converting this amount to weight percent, and would expect the content to continue to fall within the claimed manganese and magnesium content of the instant claim (greater than zero to less than five weight percent and greater than zero to less than two weight percent, respectively).

Karabin does not explicitly teach that during solidification of the pool of molten aluminum alloy material, solid phase particles form within a solution of liquid phase aluminum prior to formation of solid phase aluminum dendrites. 
Of first note, the Examiner notes that as previously discussed, it would have been obvious to an ordinarily skilled artisan to process a hyper-eutectic alloy by a SLM method such as that disclosed by Karabin. Additionally, Kang teaches that Si particles in hypereutectic alloys are formed during solidification of the molten pool, as they are separated out from the liquid phase according to the Al-Si phase diagram (S 4.1, Par 1, L 12-16). Such a teaching can be followed according to Fig. 1 of the present application, which explains that as temperature decreases for a hypereutectic Al-Si composition from the liquid phase, Si will begin to solidify prior to the solidification of Al. In view of the teachings and motivation of Kang, the Examiner asserts that an ordinarily skilled artisan would have appreciated that the solid phase particles taught by Karabin in view of Kang, Fathy, and Matsumoto would form in the same manner as is presently claimed.
Regarding claim 9, Karabin does not explicitly teach that during solidification of the pool of molten aluminum alloy material, the molten aluminum alloy material transitions from an entirely liquid phase to a multiphase system in which the solid phase particles are dispersed throughout the solution of liquid phase aluminum.
Karabin does teach that the aluminum alloy part, when made of an Al-Cu-Si alloy, contains particles of silicon ([0024], L 7-8). Moreover, the instant invention similarly discloses that the 
Additionally, as previously discussed, it would have been obvious to an ordinarily skilled artisan to process a hyper-eutectic alloy by a SLM method such as that disclosed by Karabin.  Additionally, Kang teaches that Si particles in hypereutectic alloys are formed during solidification of the molten pool, as they are separated out from the liquid phase according to the Al-Si phase diagram (S 4.1, Par 1, L 12-16). Such a teaching can be followed according to Fig. 1 of the present application, which explains that as temperature decreases for a hypereutectic Al-Si composition from the liquid phase, Si will begin to solidify prior to the solidification of Al. In view of the teachings and motivation of Kang, the Examiner asserts that an ordinarily skilled artisan would have appreciated that by the method taught by Karabin in view of Kang, Fathy, and Matsumoto, the molten aluminum alloy material would transition from an entirely liquid phase to a multiphase system during cooling as is presently claimed.
Regarding claim 10, Karabin does not explicitly teach that the solid phase particles serve as nuclei for the subsequent formation of the solid phase aluminum dendrites, and wherein, after the solid phase particles form within the solution of liquid phase aluminum, the solid phase aluminum dendrites nucleate and grow in multiple directions on the solid phase particles.
Karabin does teach that the aluminum alloy part, when made of an Al-Cu-Si alloy, contains particles of silicon ([0024], L 7-8). Moreover, the instant invention similarly discloses that the solid phase particles are made of silicon (Instant Application: [0010]; Karabin: [0024], L 7-8; [0043], L 1-2). Further, Karabin teaches that primary and secondary dendrites form during 
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
Although Karabin is silent to the exact mechanism of dendrite growth during solidification, in the instant case it is prima facie expected that the method taught by Karabin in view of Kang, Fathy and Matsumoto would possess the same dendrite growth mechanism as claimed absent evidence or persuasive reasoning to the contrary, as both Karabin in view of Kang, Fathy, and Matsumoto and the instant invention teach/disclose the same actionable method steps, in the same order, for manufacturing a three-dimensional hypereutectic aluminum alloy part, and also teach/disclose substantially similar feedstock for use in the method, while also teaching that the manufactured products exhibit similar properties such as equiaxed grains.
Regarding claim 11, Karabin does not explicitly teach that growth of the solid phase aluminum dendrites is arrested when neighboring aluminum dendrites impinge upon one another and form grain boundaries.
Karabin does teach that primary and secondary dendrites form during solidification of the molten aluminum feedstock ([009]), and that the aluminum alloy part comprises equiaxed grains, 
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
Although Karabin is silent to the exact mechanism of concluding dendrite growth, in the instant case it is prima facie expected that the method taught by Karabin in view of Kang, Fathy, and Matsumoto would possess the same mechanism as claimed absent evidence or persuasive reasoning to the contrary, as both Karabin in view of Kang, Fathy, and Matsumoto and the instant invention teach/disclose the same actionable method steps, in the same order, for manufacturing a three-dimensional hypereutectic aluminum alloy part, and also teach/disclose substantially similar feedstock for use in the method, while also teaching that the manufactured products exhibit similar properties such as equiaxed grains.
Regarding claim 15, Karabin further teaches heating the aluminum alloy part at a temperature in the range of several hundred degrees Fahrenheit in order to realize discrete particle formation ([0017], L 13-22). Further, Karabin teaches that the discrete particles are generally intermetallic phases dispersed in an aluminum matrix ([0017], L 1-2). Moreover, Karabin teaches that the Al-Cu-Si alloy includes Al2Cu intermetallics as discrete particles ([0024], L 7-8).
The Examiner asserts that the “several hundred degrees Fahrenheit” as taught by Karabin would be appreciated by an ordinarily skilled artisan to mean approximately 200-500°F. As context, Karabin teaches further that in some embodiments thermal treatment is done at a temperature greater than several hundred degrees Fahrenheit (e.g., the thermal treatment 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the heating temperature range taught by Karabin (93.33-260°C) encompasses the claimed heating temperature range of the instant claim (180-210°C).
Moreover, Karabin teaches that the length of the heating step may be correspondingly adjusted based on the temperature utilized ([0017], L 24-25).
It would have been obvious to an ordinarily skilled artisan to adjust the length of the heating step taught by Karabin. The length of the step should be based on the temperature utilized.
Thus, in conclusion, the Examiner asserts that Karabin teaches a step of heating the aluminum alloy part that obviates the heating step as claimed in the instant claim. An encompassing temperature range is taught by Karabin, Karabin provides motivation to adjust the length of the heating step, and Karabin teaches that the heating step is meant to realize (i.e. precipitate) discrete particles, which in the case of the Al-Cu-Si alloy previously cited include the intermetallic phase Al2Cu.
Regarding claim 21, none of Karabin, Kang, Fathy, or Matsumoto explicitly teach that the iron-containing intermetallic particles comprise solid particles of an AlFeSi intermetallic phase.
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
Although Karabin is silent to the presence of AlFeSi intermetallic particles, in the instant case it is prima facie expected that the method taught by Karabin in view of Kang, Fathy and Matsumoto would possess AlFeSi intermetallic particles as claimed absent evidence or persuasive reasoning to the contrary, as both Karabin in view of Kang, Fathy, and Matsumoto and the instant invention teach/disclose the same actionable method steps, in the same order, for manufacturing a three-dimensional hypereutectic aluminum alloy part, and also teach/disclose substantially similar feedstock for use in the method when incorporating the Kang, Fathy, and Matsumoto references.
Regarding claim 22, none of Karabin, Kang, Fathy, or Matsumoto explicitly teach that the iron-containing intermetallic particles comprise solid particles of an AlFeMnSi intermetallic phase.
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
Although Karabin is silent to the presence of AlFeMnSi intermetallic particles, in the instant case it is prima facie expected that the method taught by Karabin in view of Kang, Fathy and Matsumoto would possess AlFeMnSi intermetallic particles as claimed absent evidence or persuasive reasoning to the contrary, as both Karabin in view of Kang, Fathy, and Matsumoto and the instant invention teach/disclose the same actionable method steps, in the same order, for manufacturing a three-dimensional aluminum alloy part, and also teach/disclose substantially 
Regarding claim 23, Karabin teaches that Al2Cu intermetallic phase is present within the product ([0024], L 7-8). An ordinarily skilled artisan would appreciate this Al2Cu intermetallic phase to constitute an AlCu precipitate phase, which is defined in the instant specification as an Al- and Cu- based phase wherein Al and Cu constitute the largest constituents of the precipitate phase by weight (Instant Application: [0033]).
Regarding claim 24, none of Karabin, Kang, Fathy, or Matsumoto explicitly teach that at least one copper-containing precipitate phase formed within the aluminum matrix phase comprises an AlCuMgSi precipitate phase.
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
Although Karabin is silent to the presence of an AlCuMgSi precipitate phase formed within the aluminum matrix phase, in the instant case it is prima facie expected that the method taught by Karabin in view of Kang, Fathy, and Matsumoto would possess an AlCuMgSi precipitate phase within the aluminum matrix phase as claimed absent evidence or persuasive reasoning to the contrary, as both Karabin in view of Kang, Fathy, and Matsumoto and the instant invention teach/disclose the same actionable method steps, in the same order, for manufacturing a three-dimensional aluminum alloy part, and also teach/disclose substantially similar feedstock for use in the method when incorporating the Kang, Fathy, and Matsumoto references.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/119283 (“Karabin”; of record) in view of “Wear behavior and microstructure of hypereutectic Al-Si alloys prepared by selective laser melting”, 2016. Applied Surface Science, Vol 378, pp 142-149 (“Kang”), “Effect of iron addition on microstructure, mechanical and magnetic properties of Al-matrix composite produced by powder metallurgy route”, 2015. Trans. Nonferrous Met. Soc. China, Vol 25, pp 46-53 (“Fathy”; of record) and US 2011/0014494 (“Matsumoto”; of record) as applied to claim 15, and further in view of US 2016/0214174 (“Suzuki”; of record).
Regarding claim 25, Karabin does not explicitly teach, prior to heating the aluminum alloy part at a temperature in the range of several hundred degrees Fahrenheit in order to realize discrete particle formation, heating the aluminum alloy part at a temperature in the range of 490°C to 550°C for a duration of 10 minutes to 10 hours.
Suzuki teaches a method for producing an aluminum alloy member from aluminum alloy powder ([0023]-[0028]). Suzuki teaches that after sintering, the obtained sintered body made of the aluminum alloy powder is subjected to a softening heat treatment at 495°C for 1 hour ([0081], L 1-3 & 10-12). Moreover, Suzuki teaches that the softening heat treatment, performed before an aging heat treatment, results in a softened material having improved elongation ([0081], L 1-3). This improved elongation results in a decreased occurrence of cracks in a straightening process, allowing for efficient production of a member having high dimensional accuracy ([0081], L 20-25).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Suzuki into Karabin and conduct a softening heat treatment at 495°C for 1 hour on the aluminum alloy part after construction of the part and before subsequent heat treatments. The softening heat treatment, performed before an aging heat treatment, results in a softened material having 
The Examiner notes that the softening heat treatment taught by Karabin in view of Suzuki (495°C, 1 hour) falls within the claimed heat treatment at a temperature of 490-550°C for 10 minutes to 10 hours.

Claims 26 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/119283 (“Karabin”; of record) in view of “Wear behavior and microstructure of hypereutectic Al-Si alloys prepared by selective laser melting”, 2016. Applied Surface Science, Vol 378, pp 142-149 (“Kang”).
Regarding claim 26, Karabin teaches a method of manufacturing a three-dimensional aluminum alloy part ([003], L 1-2), the method comprising: (a) providing an aluminum alloy powder feed material ([004], L 10-12); (b) distributing a layer of the powder feed material over a substrate ([004], L 10-13); (c) scanning selective regions of the layer of the powder feed material with a high-energy laser or other energy source to form a pool of molten aluminum alloy material therein, the selective regions of the layer of the powder feed material corresponding to a cross-section of an aluminum alloy part being formed ([004], L 15-17); (d) terminating the laser or electron beam to cool and solidify the pool of molten aluminum alloy material into a solid layer of fused aluminum alloy material ([004], L 18-19); and (e) sequentially repeating steps (b) through (d) to form an aluminum alloy part made up of a plurality of solid layers of fused aluminum alloy material ([004], L 22-25).
4 K/s.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the cooling rate taught by Karabin (at least 104 K/s) encompasses the claimed cooling rate of the instant claim (104 – 106 K/s).
Further, Karabin teaches that each of the solid layers of fused aluminum alloy material in the aluminum alloy part includes a continuous aluminum matrix phase that exhibits a polycrystalline structure and predominantly includes a plurality of equiaxed grains ([0047], L 8-14).
Further, Karabin teaches that each particle of the aluminum alloy powder feed material comprises 0.5-25 wt% silicon and 1.0-24 wt% copper ([0024], L 2-4).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the silicon and copper content taught by Karabin (0.5-25 wt% Si, 1.0-24 wt% Cu) each encompass the claimed silicon and copper content of the instant claim (19-21 wt% Si, 3.5-4.1 wt% Cu).
Moreover, the Examiner notes that any aluminum alloy powder feed material containing greater than 12-13 wt% Si would be considered by an ordinarily skilled artisan to exhibit a hypereutectic composition (see Fig. 1 of the Instant Application showing the Al-Si phase diagram, for example). As Karabin explicitly teaches a Si content range which includes 13-25 wt% Si, such a hypereutectic composition is without any doubt covered under the disclosure of Karabin.

It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Kang into Karabin, and process a hyper-eutectic alloy by a SLM method such as that disclosed by Karabin. Hyper-eutectic Al-Si alloys formed through SLM methods result in superior wear resistance to hyper-eutectic Al-Si alloys formed by conventional methods, due to the fine microstructures obtained via the SLM process, and there is great potential in forming high performance hypereutectic Al-Si alloys with controlled microstructure and mechanical properties.
Karabin does not explicitly teach that during solidification of the pool of molten aluminum alloy material, solid phase particles form within a solution of liquid phase aluminum prior to formation of solid phase aluminum dendrites. Karabin does teach that solid phase particles are present, which may comprise particles of silicon ([0024], L 7-8).
Of first note, the Examiner notes that as previously discussed, it would have been obvious to an ordinarily skilled artisan to process a hyper-eutectic alloy by a SLM method such as that disclosed by Karabin. Additionally, Kang teaches that Si particles in hypereutectic alloys are formed during solidification of the molten pool, as they are separated out from the liquid phase according to the Al-Si phase diagram (S 4.1, Par 1, L 12-16). Such a teaching can be followed according to Fig. 1 of the present application, which explains that as temperature decreases for a hypereutectic Al-Si composition from the liquid phase, Si will begin to solidify prior to the 
Regarding claim 27, Karabin does not explicitly teach that during solidification of the pool of molten aluminum alloy material, the molten aluminum alloy material transitions from an entirely liquid phase to a multiphase system in which the solid phase particles are dispersed throughout the solution of liquid phase aluminum.
Karabin does teach that the aluminum alloy part, when made of an Al-Cu-Si alloy, contains particles of silicon ([0024], L 7-8). Moreover, the instant invention similarly discloses that the solid phase particles are made of silicon (Instant Application: [0010]; Karabin: [0024], L 7-8; [0043], L 1-2). Further, Karabin teaches that the solid phase particles present in the aluminum alloy part may be realized (i.e. precipitated) before any subsequent heat treatments ([0017], L 11-13). 
Additionally, as previously discussed, it would have been obvious to an ordinarily skilled artisan to process a hyper-eutectic alloy by a SLM method such as that disclosed by Karabin. Additionally, Kang teaches that Si particles in hypereutectic alloys are formed during solidification of the molten pool, as they are separated out from the liquid phase according to the Al-Si phase diagram (S 4.1, Par 1, L 12-16). Such a teaching can be followed according to Fig. 1 of the present application, which explains that as temperature decreases for a hypereutectic Al-Si composition from the liquid phase, Si will begin to solidify prior to the solidification of Al. In view of the teachings and motivation of Kang, the Examiner asserts that an ordinarily skilled artisan would have appreciated that by the method taught by Karabin in view of Kang, the molten aluminum 
Regarding claim 28, Karabin does not explicitly teach that the solid phase particles serve as nuclei for the subsequent formation of the solid phase aluminum dendrites, and wherein, after the solid phase particles form within the solution of liquid phase aluminum, the solid phase aluminum dendrites nucleate and grow in multiple directions on the solid phase particles.
Karabin does teach that the aluminum alloy part, when made of an Al-Cu-Si alloy, contains particles of silicon ([0024], L 7-8). Moreover, the instant invention similarly discloses that the solid phase particles are made of silicon (Instant Application: [0010]; Karabin: [0024], L 7-8; [0043], L 1-2). Further, Karabin teaches that primary and secondary dendrites form during solidification of the molten aluminum feedstock ([009]), and that the aluminum alloy part comprises equiaxed grains, as is disclosed in the instant application (Instant Application: [0026], L 1-5; Karabin: [0047], L 8-14). Further, as previously discussed, Kang teaches that Si particles in hypereutectic alloys are formed during solidification of the molten pool, as they are separated out from the liquid phase according to the Al-Si phase diagram (S 4.1, Par 1, L 12-16).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
Although Karabin is silent to the exact mechanism of dendrite growth during solidification, in the instant case it is prima facie expected that the method taught by Karabin in view of Kang would possess the same dendrite growth mechanism as claimed absent evidence or persuasive reasoning to the contrary, as both Karabin in view of Kang and the instant invention teach/disclose 
Regarding claim 29, Karabin further teaches heating the aluminum alloy part at a temperature in the range of several hundred degrees Fahrenheit in order to realize discrete particle formation ([0017], L 13-22). Further, Karabin teaches that the discrete particles are generally intermetallic phases dispersed in an aluminum matrix ([0017], L 1-2). Moreover, Karabin teaches that the Al-Cu-Si alloy includes Al2Cu intermetallics as discrete particles ([0024], L 7-8).
The Examiner asserts that the “several hundred degrees Fahrenheit” as taught by Karabin would be appreciated by an ordinarily skilled artisan to mean approximately 200-500°F. As context, Karabin teaches further that in some embodiments thermal treatment is done at a temperature greater than several hundred degrees Fahrenheit (e.g., the thermal treatment temperature is around 500-600°F, or higher) ([0017], L 22-24). As Karabin has taught that temperature above 500°F constitutes a temperature greater than several hundred degrees Fahrenheit, an ordinarily skilled artisan would appreciate 500°F to be the approximate upper limit of “several hundred degrees Fahrenheit” in the context of Karabin. Further, the Examiner asserts that 200-500°F is equivalent to 93.33-260°C.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the heating temperature range taught by Karabin (93.33-260°C) encompasses the claimed heating temperature range of the instant claim (180-210°C).

It would have been obvious to an ordinarily skilled artisan to adjust the length of the heating step taught by Karabin. The length of the step should be based on the temperature utilized.
Thus, in conclusion, the Examiner asserts that Karabin teaches a step of heating the aluminum alloy part that obviates the heating step as claimed in the instant claim. An encompassing temperature range is taught by Karabin, Karabin provides motivation to adjust the length of the heating step, and Karabin teaches that the heating step is meant to realize (i.e. precipitate) discrete particles, which in the case of the Al-Cu-Si alloy previously cited include the intermetallic phase Al2Cu.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/119283 (“Karabin”; of record) in view of “Wear behavior and microstructure of hypereutectic Al-Si alloys prepared by selective laser melting”, 2016. Applied Surface Science, Vol 378, pp 142-149 (“Kang”) as applied to claim 26, and further in view of “Effect of iron addition on microstructure, mechanical and magnetic properties of Al-matrix composite produced by powder metallurgy route”, 2015. Trans. Nonferrous Met. Soc. China, Vol 25, pp 46-53 (“Fathy”; of record) and US 2011/0014494 (“Matsumoto”; of record).
Regarding claim 30, Karabin does not explicitly teach that each particle of the aluminum alloy powder feed material additionally comprises, by weight: greater than 0% iron and less than 9% iron, and greater than 0% manganese and less than 5% manganese, and wherein the solid phase particles comprise the particles of silicon and iron-containing intermetallic particles.

It would have been obvious to an ordinarily skilled artisan to alloy add 0-15 wt% Fe to the aluminum alloy powder feed taught by Karabin. Alloying  Al  with  Fe  increases  its  high  temperature  strength  due  to  dispersion  of  second-phase  particles, as well as increases hardness, and compressive strength.
Matsumoto teaches aluminum alloy products such as sheets ([0001]). Matsumoto teaches that the aluminum sheet contains 0.2-1.4 mass% manganese ([0090]). Further, Matsumoto teaches that manganese improves distribution of intermetallic compounds such as the regulated dispersed particles in the aluminum alloy sheet, and improves the strength without reducing the corrosion resistance of the core layer. Further, manganese also has an effect of reducing the crystal grain size, and enhancing the vibration fatigue resistance and the fatigue fracture resistance to the fatigue such that crack initiation due to fatigue fracture is predominant ([0098]).
It would have been obvious to an ordinarily skilled artisan to incorporate Mn in an amount of 0.2-1.4 mass% into the aluminum alloy powder feed. This inclusion of manganese improves distribution of intermetallic compounds such as the regulated dispersed particles in an aluminum alloy product, improves strength without reducing the corrosion resistance, has an effect of reducing the crystal grain size, and enhances the vibration fatigue resistance and the fatigue fracture resistance to the fatigue such that crack initiation due to fatigue fracture is predominant.

Additionally, Karabin teaches that the solid phase particles comprise particles of silicon ([0024], L 7-8). Further, the Examiner asserts that the dispersion of second-phase particles taught by Fathy would meet the limitation requiring solid phase particles in the aluminum alloy product to comprise iron-containing intermetallic particles.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/119283 (“Karabin”; of record) in view of “Wear behavior and microstructure of hypereutectic Al-Si alloys prepared by selective laser melting”, 2016. Applied Surface Science, Vol 378, pp 142-149 (“Kang”) as applied to claim 26, and further in view of US 2011/0014494 (“Matsumoto”; of record).
Regarding claim 31, Karabin does not explicitly teach that each particle of the aluminum alloy powder feed material additionally comprises, by weight: greater than 0% magnesium and less than 2% magnesium.
Matsumoto teaches aluminum alloy products such as sheets ([0001]). Matsumoto teaches that the aluminum sheet includes Mg in an amount of 0.5 mass% or less ([0091]). Further, Matsumoto teaches that magnesium enhances the strength of the aluminum alloy product ([0105]).
It would have been obvious to an ordinarily skilled artisan to incorporate Mg in an amount of 0.5 mass% or less into the aluminum alloy powder feed. This inclusion of magnesium enhances the strength of the aluminum alloy.


Response to Declaration
The declaration under 37 CFR § 1.132 made by Andrew C. Bobel, listed inventor, and filed 3/25/2021 is acknowledged and has been fully considered.

The declaration under 37 CFR 1.132 filed 3/25/2021 is insufficient to overcome the rejection of claim 7 based upon Karabin in view of Kang, Fathy, and Matsumoto, and claim 26 based upon Karabin in view of Kang applied under 35 U.S.C. 103 as set forth in the present Office action because:
In the declaration, Mr. Bobel has presented his expert opinion on both the presently amended claims and the prior art cited by the Examiner in the Final Rejection, mailed 11/25/2020. Mr. Bobel is of the opinion that an ordinarily skilled artisan would have understood that the aluminum alloy compositions disclosed in Karabin are formulated to exhibit eutectic compositions to facilitate the production of fine eutectic-type microstructures during solidification.
The Examiner respectfully takes issue with Mr. Bobel’s opinion on this matter. As it is noted in the declaration, Karabin discloses compositional ranges which would include non-eutectic compositions. For example, Karabin discloses that the Si content may be between 0.5 and 25 wt%. As the phase diagram referenced in Fig. 1 explains, any Si content above approximately 12-13 wt% Si would be a hyper-eutectic composition. Then, it is the Examiner’s position that Karabin have to limit the Si content to approximately 12-13 wt% Si.
In addition, it is noted that the Examiner has presented newly cited prior art in a new rejection of claim 7, which incorporates the Kang reference. Kang is directed towards formation of a hyper-eutectic aluminum alloy product through selective laser melting (SLM) methods. Further, the Examiner is of the position that Kang provides sufficient motivation for an ordinarily skilled artisan to seek to process hyper-eutectic Al-Si alloys by a SLM method, such as that taught by Karabin.
Mr. Bobel discusses the Karabin reference further, stating that it is his opinion that an ordinarily skilled artisan would have understood that noneutectic-type structures in the form of discrete intermetallic phase may be produced within the aluminum alloy products of Karabin, but only by subsequently subjecting the additively manufactured products to a thermal treatment.
The Examiner also respectively takes issue with Mr. Bobel’s opinion on this matter. For instance, Karabin discloses in paragraph [0017], lines 11-13, that “in some embodiments, an aluminum alloy realizes an amount of discrete particles sufficient to facilitate strength retention at elevated temperatures without thermal treatment”. Thus, Karabin clearly and explicitly discloses that a discrete intermetallic phase may be realized in the obtained aluminum alloy product without any subsequent thermal processing necessary. Additionally, it is noted that in view of the newly cited Kang reference, there is prior art evidence that Si particles may be precipitated during solidification of the molten pool, and prior to solidification of the Al-based matrix phase.
Mr. Bobel further reiterates his opinion that based upon Karabin, an ordinarily skilled artisan would have understood that, when the aluminum alloy compositions disclosed in Karabin compositions to facilitate the production of fine eutectic-type microstructures. The Examiner maintains the previously stated position on this matter; that is, that Karabin clearly and explicitly allows for hyper-eutectic compositions to fall under the scope of the reference. If this were not the case, the Examiner proposes that Karabin would have to limit the Si content to approximately 12-13 wt% Si. Moreover, in further view of the newly cited Kang reference which has not been considered in this declaration, the prima facie case of obviousness is maintained.
Mr. Bobel discusses the Karabin reference in the context of the presently amended claims further, stating that he is of the opinion that an ordinarily skilled artisan would have understood that eutectic-type structures are generally formed in alloys having eutectic compositions when such alloys are allowed to solidify under equilibrium conditions at slow cooling rates, and that such eutectic-type structures generally exhibit a layered microstructure within individual grains, which also may be referred to and/or appear as a lamellar or wavy microstructure
The Examiner respectively takes issue with Mr. Bobel’s opinion, as it seems to directly contradict the findings of Karabin et al.  For example, with regard to eutectic-type structures forming from eutectic-type compositions at slow cooling rates, Karabin both teaches non-eutectic compositions as previously discussed, and teaches cooling rates which may be at least 1000°C/s, at least 10,000°C/s, at least 100,000°C/s, and even at least 1,000,000°C/s. The Examiner asserts that an ordinarily skilled artisan would not appreciate such cooling rates to be “slow”. Even with the disclosure of such non-eutectic compositions and high cooling rates, Karabin teaches that eutectic-type structure may be obtained. As such, it does not appear that a eutectic-type composition, nor a slow cooling rate, is required to obtain such a structure.

The Examiner points out that Mr. Bobel has alleged that Karabin is directed to the use of eutectic aluminum alloy compositions that facilitate the production of fine eutectic-type microstructures. There is no evidence within Karabin to support such an allegation. [0021] of Karabin is referenced, which states “The aluminum alloy compositions used to produce the fine eutectic-type microstructures may be any suitable binary, ternary, quaternary, or higher order aluminum alloy having the appropriate composition to facilitate production of the fine eutectic-type microstructures”. Nowhere within this disclosure is there any support for the allegation that Karabin requires “eutectic compositions”. In fact, [0024] of Karabin supports the position that a composition having greater than 12-13 wt% Si is within the scope of the reference, which would be hyper-eutectic – Karabin even states, pertaining to such a composition, that “Such requirements may facilitate production of Al-Cu-Si alloy products having the fine eutectic-type structure. Intermetallic phases included in these products may include AlCu, among others, and/or particles non-eutectic compositions, including hyper-eutectic compositions, may indeed produce eutectic-type structures.
In regards to Mr. Bobel’s opinion that an ordinarily skilled artisan would not have considered the polycrystalline structure formed in the solid layers of fused aluminum alloy material by the methods recited in claims 7 and 26 as being “eutectic-type”, the Examiner notes that there is no reasoning given for this position. As such, the Examiner cannot respond without being able to understand the rationale or reasoning behind the position.

In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant’s remarks filed 03/25/2021 are acknowledged and have been fully considered. Applicant’s remarks largely reiterate and rely upon the comments made by Mr. Andrew C. Bobel in the accompanying declaration. For the same reasons as stated in the “Response to Declaration” section, these arguments are respectfully found to be unpersuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vijeesh et al, “Review of Microstructure Evolution in Hypereutectic Al-Si Alloys and its Effect on Wear Properties”, 2013. Trans Indian Inst Met, Vol 67, No 1, pp 1-18
Zhao et al, “Ultra-fine Al-Si hypereutectic alloy fabricated by direct metal deposition”, 2013. Materials and Design, Vol 56, pp 542-548

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735